     Case 2:19-cv-01739-JCM-DJA Document 57 Filed 06/29/20 Page 1 of 3




 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    RUSSELL LEBARRON,                                     Case No. 2:19-cv-01739-JCM-DJA
 5                           Plaintiff,
                                                            ORDER
 6          v.
 7    INTERSTATE GROUP, LLC,
 8                           Defendant.
 9
10          Presently before the Court is Plaintiff Russell LeBarron’s (“LeBarron”) Motion for Leave

11   to File Second Amended Complaint (ECF No. 54), filed on June 5, 2020. Defendant Interstate

12   Group, LLC (“Interstate”) filed a Response (ECF No. 55) on June 19, 2020, and LeBarron filed a

13   Reply (ECF No. 56) on June 26, 2020. The Court finds this matter properly resolved without a

14   hearing. See Local Rule 78-1.

15          I.      BACKGROUND

16          The parties are familiar with the facts of this case and the Court will not repeat them here

17   except as necessary. LeBarron seeks to amend its complaint, for a second time, to address Judge

18   Mahan’s Order dismissing his fourth cause of action without prejudice. (ECF No. 54).

19   Specifically, he adds further factual background regarding his claim for negligent hiring, training,

20   and supervision. In response, Interstate claims that LeBarron does not meet the standard to

21   amend as that deadline has passed and he has not corrected the deficiencies identified by Judge

22   Mahan, but rather, he has only provided conclusions of law in support of his fourth cause of

23   action so amendment would be futile. (ECF No. 55). LeBarron replies that he meets the standard

24   permitting amendment given the timing of the Order dismissing without prejudice his fourth

25   cause of action and highlights the specific factual allegations that permit his claim to survive a

26   motion to dismiss. (ECF No. 56). As such, LeBarron argues that amendment is not futile and

27   should be permitted under these circumstances.

28
     Case 2:19-cv-01739-JCM-DJA Document 57 Filed 06/29/20 Page 2 of 3




 1          II.     ANALYSIS

 2          Rule 15(a)(2) of the Federal Rules of Civil Procedure, regarding the amendment of

 3   pleadings, directs that “[t]he court should freely give leave when justice so requires.” The Ninth

 4   Circuit Court of Appeals has repeatedly cautioned courts in this circuit to “liberally allow a party

 5   to amend its pleading.” Sonoma Cnty. Ass’n of Ret. Emps. v. Sonoma Cnty., 708 F.3d 1109, 1117

 6   (9th Cir. 2013). “Courts may decline to grant leave to amend only if there is strong evidence of

 7   ‘undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

 8   deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue

 9   of allowance of the amendment, or futility of amendment, etc.’” Id. at 1117 (quoting Foman v.

10   Davis, 371 U.S. 178, 182 (1962)).

11          When leave to amend is sought after the amendment deadline in the court’s scheduling

12   order has expired, the movant must also show good cause to reopen the amendment period and

13   excusable neglect for the delay. See Fed. R. Civ. P. 6(b)(1)(B) (stating “the court may, for good

14   cause, extend the time . . . on motion made after the time has expired if the party failed to act

15   because of excusable neglect.”); see also Fed. R. Civ. P. 16(b)(4). In evaluating excusable

16   neglect, the court weighs: “(1) the danger of prejudice to the non-moving party, (2) the length of

17   the delay and its potential impact on judicial proceedings, (3) the reason for the delay, including

18   whether it was within the reasonable control of the movant, and (4) whether the moving party’s

19   conduct was in good faith.” Pincay v. Andrews, 389 F.3d 853, 860 (9th Cir. 2004) (citing Pioneer

20   Investment Services Co. v. Brunswick Associates Limited Partnership, 507 U.S. 380, 395 (1993)).

21   The weight assigned to these factors is left to the court’s discretion. Id. When a court can

22   “conceive of facts that would render plaintiff’s claim viable,” or “it appears at all possible that the

23   plaintiff can correct the defect,” an amendment should not be found futile. Balistreri v. Pacifica

24   Police Dep't, 901 F.2d 696, 701 (9th Cir. 1988) (internal quotation marks and citations omitted).

25          As Plaintiff filed the instant motion after the expiration of the March 3, 2020 deadline to

26   amend the pleadings, it falls under Rule 16. (ECF No. 15). The Court finds that LeBarron should

27   be permitted to amend his complaint as requested. Amendment at this stage would be neither

28


                                                  Page 2 of 3
     Case 2:19-cv-01739-JCM-DJA Document 57 Filed 06/29/20 Page 3 of 3




 1   extraordinarily disruptive nor prejudicial to Interstate. There is no apparent delay as the motion

 2   to amend was filed shortly after Judge Mahan’s Order dismissing without prejudice the claim at

 3   issue. (ECF No. 48). Although Defendant is correct that the parties most recently submitted a

 4   stipulation to extend discovery deadlines and did not include the deadline to amend pleadings in

 5   their request (ECF No. 49), the Court finds this alone is insufficient to deny Plaintiff’s request.

 6   Indeed, the passage of time is not reason enough to preclude amendment. See, e.g., Roberts v.

 7   Arizona Bd. of Regents, 661 F.2d 796, 798 (9th Cir. 1981) (“Ordinarily, leave to amend pleadings

 8   should be granted regardless of the length of time of delay by the moving party absent a showing

 9   of bad faith by the moving party or prejudice to the opposing party.”)

10          Also, Interstate has not shown that LeBarron’s proposed amendment is futile. The

11   amendment merely adds new factual allegations to address Judge Mahan’s Order of dismissal

12   without prejudice. (ECF No. 48). Given that Judge Mahan dismissed without prejudice and

13   noted Plaintiff failed to provide sufficient factual matter to state the claim at issue, the Court will

14   grant LeBarron’s Motion (ECF No. 48).

15          III.    CONCLUSION

16          IT IS HEREBY ORDERED that Plaintiff Russell LeBarron’s Motion for Leave to File

17   Second Amended Complaint (ECF No. 54) is granted.

18          IT IS FURTHER ORDERED that Plaintiff shall file and serve the amended pleading in

19   accordance with Local Rule 15-1.

20          DATED: June 29, 2020.

21

22                                                          DANIEL J. ALBREGTS
                                                            UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                                   Page 3 of 3
